Citation Nr: 9906985	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  98-05 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1977 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office, which 
denied entitlement to the benefit sought on appeal.

The Board notes that effective March 1, 1999, the Court of 
Veterans Appeals changed its name to the United States Court 
of Appeals for Veterans Claims (hereinafter, "Court"). 

During the April 1998 hearing, the appellant's representative 
maintained that evidence of multiple diastolic blood pressure 
readings at or above 100 mm Hg were documented during 
service, before and after initiation of medication.  It was 
essentially contended that the RO erred in its original 
(January 1996) rating decision.  A claim of error is 
apparently raised, predicated on the contention that the 
criteria for a compensable rating was evident based upon the 
referenced in-service blood pressure readings.  The Court has 
held that in order for there to be "clear and unmistakable 
error," there must have been an error in the prior 
adjudication of the claim.  Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at that time, 
were incorrectly applied.  There must be an error of fact or 
law that, when discovered, compels a different outcome of the 
case.  The Court has held that claims of clear and 
unmistakable error must be raised with specificity regarding 
when and how clear and unmistakable error occurred.  Fugo v. 
Brown, 6 Vet. App. 40 (1993); McIntosh v. Brown, 4 Vet. App. 
553, 561 (1993).  Inasmuch as a claim of clear and 
unmistakable error in the January 1996 rating decision has 
not been formally raised, nor adjudicated by the RO, this 
issue is not presently in appellate status, and is referred 
to the RO for the appropriate action.



FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's hypertensive condition is not presently 
manifested by diastolic blood pressure readings of 100 
millimeters of Mercury or more.

3.  The appellant is currently on medication for control of 
his hypertensive condition.


CONCLUSION OF LAW

The criteria for a compensable rating for hypertension have 
not been met. 38 U.S.C.A.  § 1155, 5107 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (1996), and as amended 
at 62 Fed. Reg. 65207-65224 (effective January 12, 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim for an 
increased evaluation for his service-connected hypertension 
to be well grounded pursuant to 38 U.S.C.A. § 5107 in that 
the claim is plausible, that is, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  This finding is based upon the appellant's 
evidentiary assertions that his service-connected disability 
has increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
it has been determined that a claim is well grounded, VA has 
a statutory duty to assist the appellant in the development 
of evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board is satisfied that all relevant facts have been properly 
developed, and that no further assistance is necessary to 
comply with the statutory duty to assist.  

Factual Background

Service connection for hypertension was granted by rating 
action in January 1996.  Evidence reviewed in conjunction 
with this rating determination included service medical 
records, and VA medical examination report.  It was noted 
that service medical records documented elevated blood 
pressure readings, for which the appellant was placed on 
medication.  On VA examination in October 1995, the appellant 
was evaluated with hypertension, good control with 
medication.  Physical examination was not significant for any 
findings.  Blood pressure readings were recorded with the 
appellant in seated (134/84), recumbent (128/82), and 
standing (128/82) positions.  Based upon this evidence, the 
RO granted service connection for hypertension, and assigned 
a noncompensable evaluation for this disability under 
Diagnostic Code 7101.  The record shows that the appellant 
did not perfect an appeal relative to this rating 
determination.

In June 1997, the appellant filed a claim for an increased 
evaluation for his service-connected hypertensive condition.  
In support of his claim, it was contended that his disability 
had increased in severity and, as such, warranted a higher 
rating evaluation.  

Clinical records, dated from February 1997 to June 1997, were 
reviewed.  These clinical reports disclose that the appellant 
was seen in February 1997 for treatment of an unrelated 
condition.  On physical examination, a blood pressure reading 
of 146/89 was recorded.  The appellant was evaluated in March 
1997 for an unrelated condition.  During physical 
examination, a blood pressure reading of 156/90 was recorded.  
It was noted that the appellant was taking prescribed 
medication for his hypertensive condition.

The appellant underwent VA examination in August 1997.  The 
examiner noted that the appellant had been treated for 
hypertension since 1983, and that his condition was 
asymptomatic at that time.  Further, it was noted that the 
appellant's hypertensive condition had remained essentially 
asymptomatic, and that he had been treated with Tenormin (50 
mg. daily) since 1985.  It was noted that for the past one 
and a half years, the appellant had not lost time from work.  
On physical examination, blood pressure readings were 
recorded as 146/94 while seated, 150/96 while standing, and 
142/88 while lying down.  The examiner apparently evaluated 
the appellant's blood pressure twice more as 142/88 and 
136/88, while in a seated position.  Cardiac evaluation 
showed the heart rate to be regular, with good quality tones.  
There was no evidence of murmur.  The examiner noted that the 
heart was not enlarged by percussion.  The appellant reported 
that he experienced an occasional frontal headaches, for 
which he would take Tylenol once each month.  He reported 
that these episodes were not severe in nature.  He denied a 
history of sinus problems.  It was noted that the appellant 
did not report episodes of dizziness or loss of balance.  X-
ray studies showed no detectable acute process.  It was noted 
that these diagnostic studies revealed no significant change 
when compared to earlier (October 1995) studies.  The 
diagnostic impression was hypertension, stable on medication.

The RO, in a December 1997 rating decision, continued the 
zero percent rating evaluation assigned for the service-
connected disability.  This rating determination was 
predicated upon the RO's finding that the evidence added to 
the record, since the last adjudication of the claim, 
documented diastolic readings less than 100 millimeters of 
Mercury (mm Hg).  It was further noted that the appellant was 
evaluated as stable on medication.  

During an April 1998 hearing, the appellant testified 
concerning the severity of his hypertensive condition.  He 
stated that he continued to take 50 milligrams of Tenormin 
daily.  He denied any interruption in his use of this 
medication.  The appellant reported that he had been followed 
at the VA medical facility for treatment of this condition.  
The appellant indicated that he was scheduled for re-
evaluation within the next month, because of an elevation in 
his blood pressure readings.  He reported that the examiner 
stated that the results of this evaluation would indicate 
whether a change or increased in dosage of medication was 
necessary.  In the context of the April 1998 hearing, the 
representative provided evidence of multiple diastolic blood 
pressure readings of 100 mm Hg or more documented during 
service, before and after the appellant was started on 
medication.  It was contended that the RO erred in its 
original rating determination, since the criteria for a 
compensable rating was evident based upon these blood 
pressure readings. 

Clinical records, dated from August 1997 to November 1997, 
were received in conjunction with the appellant's claim.  An 
August 1997 clinical report indicated that the appellant was 
seen for refill of his prescribed medication for his 
hypertensive condition.  It was noted that the appellant was 
no longer able to have this prescription filled at the air 
base.  The report indicated that the appellant presented with 
no complaints.  He was evaluated to be in stable condition.  
A blood pressure reading of 138/97 was recorded.  The 
appellant was prescribed 50 milligrams of Atenolol.  When 
evaluated in October 1997, the appellant complained of a two 
and one half month history of intermittent parasthesias of 
the whole right arm, from the shoulder extending into the 
fingertips.  He reported that this symptom occurred primarily 
with lifting of the right arm.  He denied any pins and 
needles sensation, or weakness associated with the right arm.  
The appellant also described some exertional limitations due 
to his use of Atenolol, but indicated that he tolerated the 
medication.  Physical examination showed the heart to be 
normal, with regular rate and rhythm.  There was no evidence 
of murmur.  A blood pressure reading of 154/92 was recorded. 
The clinical assessment was hypertension, continued Atenolol.  
The appellant was next evaluated in November 1997, for an 
unrelated condition.  The clinical report noted that the 
appellant reported that he continued to monitor his blood 
pressure at home, apparently reported as "still 130/65."  
During this evaluation, a blood pressure reading of 135/92 
was recorded.  The diagnostic assessment included a finding 
of "hypertension, continue Atenolol, stable."

In April 1998, the hearing officer affirmed the rating 
evaluation for the service-connected disability.  In that 
regard, it was noted that a longitudinal review of the record 
disclosed that prior to the initiation of medication in 
service, the appellant's diastolic blood pressure readings 
were not predominately 100 mm Hg or more.  It was noted that 
subsequent to 1985, diastolic blood pressure readings were 
not predominately 100 mm Hg or more.  In each instance, it 
was noted that only a few of the diastolic blood pressure 
readings were 100 mm Hg or greater.  Further, post service 
blood pressure readings were noted to consistently show 
diastolic blood pressure readings below 100 mm Hg.  Finally, 
it was noted that the appellant's hypertensive condition was 
evaluated as stable on medication.  


Analysis

Under applicable criteria disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  It is essential that each 
disability be viewed in relation to its history, and that 
medical examinations are accurately and fully described 
emphasizing limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1 (1998).  Medical evaluation 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2 (1998).  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is or primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1998).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a "veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be applied if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7 (1998).

The appellant's hypertension is currently evaluated at a 
noncompensable level under Diagnostic Code 7101 of the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.

A 10 percent rating is warranted for hypertensive vascular 
disease (essential arterial hypertension) when diastolic 
pressure is predominantly 100 or more. A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for control of hypertension and there is a 
history of diastolic blood pressure readings of predominantly 
100 or more.  (Emphasis added). When diastolic pressure is 
predominantly 110 or more with definite symptoms, a 20 
percent rating is assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (in effect prior to January 12, 1998).

By regulatory amendment, which became effective from January 
12, 1998, substantive changes were made to the schedular 
criteria for evaluating cardiovascular disorders, including 
hypertension, previously set forth in 38 C.F.R. §§ 4.100- 
4.104. See 62 Fed. Reg. 65219 (1997).  The revised 
regulations pertaining to the evaluative criteria for 
hypertension are now codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1998). 

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant" shall apply.  As the appellant filed 
his claim, on which this appeal is based, prior to January 
12, 1998, his claim must be evaluated under both the old and 
the revised criteria.

Under the revised criteria, a 10 percent evaluation is 
assigned where the diastolic pressure is predominantly 100 or 
more, or where the systolic pressure is predominantly 160 or 
more; or minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication to control hypertension.  A 20 percent 
evaluation is assigned where the diastolic pressure is 
predominantly 110 or more, or where the systolic pressure is 
predominantly 200 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective January 12, 1998.

A review of the record discloses that the appellant has had 
his blood pressure recorded on several recent occasions.  
However, while he has been shown to have fluctuating blood 
pressure levels, and it is apparent that he is on medication 
to control hypertension, the record fails to show that either 
the diastolic or systolic pressure is sufficiently high to 
warrant a higher rating evaluation.  In this regard, the 
Board notes that treatment reports document the highest 
recorded diastolic pressure as 110 mm Hg, and the highest 
systolic pressure as 154 mm Hg.  These findings are 
consistent with the current assigned rating.  The current 
systolic and diastolic pressure readings are below the levels 
required for an increased rating under either the old or 
revised criteria. The Board concludes that the medical 
findings on examination are of greater probative value than 
the appellant's assertions concerning the severity of his 
essential hypertension.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease of disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
The Board, therefore, finds that that the appellant is not 
entitled to a compensable evaluation for his service-
connected hypertensive condition under application of either 
the old or the revised criteria.  Accordingly, an increased 
rating is not warranted in this case.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extra-schedular 
rating is in order where there exists such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  However, the 
record does not reflect periods of hospitalization because of 
the appellant's service-connected hypertensive condition, and 
there is no showing that this service-connected condition has 
significantly interfered with the appellant's employment 
status.  Thus, the record does not present an exceptional 
case where his noncompensable evaluation is found to be 
inadequate.  See Moyer v. Derwinki, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting the disability evaluation itself is 
recognition that industrial capabilities are impaired). 
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Additional Matter

The appellant has maintained that VA examinations in October 
1995 and August 1997 were inadequate for rating purposes, 
under the provisions of 38 C.F.R. § 4.2.  Specifically, he 
noted that none of the VA examiners reviewed his prior 
medical history, that is, in service blood pressure readings.  
It was the appellant's belief that because he was placed on 
medication while in service, his in service history was 
pertinent to any evaluation of his current hypertensive 
condition.  In that regard, the appellant indicated that had 
his blood pressure been at a constant or normal level, then 
he would not have required medication.  Having carefully 
examined the appellant's assertions, the Board must note that 
the VA examiners submitted comprehensive reports pertinent to 
each evaluation, which included a considered assessment of 
the clinical findings on examination, and resultant 
diagnostic considerations in the appellant's case.  The 
appellant's assertion as a lay person that a medical 
examination was haphazard or inadequate has no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board finds no basis to find that VA 
examinations were inadequate for rating purposes, or that 
remand for further clinical evaluation is warranted.


ORDER

An increased evaluation for hypertension is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

- 9 -


- 1 -


